262 F.2d 923
Felix Sarzona MONTALBAN, Appellant,v.Williams P. ROGERS, Attorney General of the United States, Appellee.
No. 14396.
United States Court of Appeals District of Columbia Circuit.
Argued October 20, 1958.
Decided January 8, 1959.

Mr. David Carliner, Washington, D. C., with whom Mr. Jack Wasserman, Washington, D. C., was on the brief, for appellant.
Mr. John W. Warner, Jr., Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before BAZELON, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is a deportation case. Appellant filed suit for a declaratory judgment in the District Court seeking to establish that — contrary to the conclusion of the Immigration and Naturalization Service — he was eligible to have his deportation suspended pursuant to Section 244(a)(1) of the Immigration and Nationality Act of 1952, 66 Stat. 214, 8 U.S.C.A. § 1254 (a)(1). The District Court dismissed the complaint on the ground, inter alia, that appellant had not shown that he "last entered the United States more than two years prior to June 27, 1952," as the statute requires. It appears that appellant, as a seaman on American flag vessels, made numerous voyages overseas. He last returned to the United States on October 8, 1953, after a voyage from San Francisco to Formosa and back. We are constrained to affirm, under the decisions of the Supreme Court in United States ex rel. Claussen v. Day, 1929, 279 U.S. 398, 49 S.Ct. 354, 73 L.Ed. 758, and United States ex rel. Stapf v. Corsi, 1932, 287 U.S. 129, 53 S.Ct. 40, 77 L.Ed. 215.


2
Affirmed.